DETAILED ACTION
Claims status
In response to the application filed on 12/29/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0273850 A1) in view of Guven et al. (US 2019/0058983 A1).
Regarding claim 1; Kim discloses a method of provisioning a mobile device configured to communicate on a mobile communications network operated by a mobile network operator, the method comprising: 
discovering, by the mobile device, a proximate device that is available for connecting to the mobile device via a peer-to-peer connection (See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. ¶. [0045]), wherein the proximate device is usable to communicate to a data network (See Fig. 2: When the two Wi-Fi P2P devices 100, 110, 112, 114, 116 are connected with each other, the group owner drives a Dynamic Host Configuration Protocol (DHCP) server function and gets ready to assign an Internet Protocol (IP) address to the designated P2P client.  ¶. [0043]); 
establishing the peer-to-peer connection with the proximate device (See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. Note. Sharing Discovery Request and Response is the type of establishing between the two devices. ¶. [0045]); 
sending, by the mobile device, identification data to the proximate device via the peer-to- peer connection (See Fig. 4: at step 425, to send a GO negotiation request message from the Wi-Fi P2P device 220 to the Wi-Fi P2P device 210, ¶. [0092]), wherein the identification data is for an embedded Universal Integrated Circuit Card (eUICC) installed on the mobile device (See Fig. 4: from Personal Identification Number (PIN) input to share between the WiFI P2P devices. The PIN ID with the request message could be analyzed as a ID data; ¶. [0090]);
receiving, from the proximate device via the peer-to-peer connection (See Fig. 4: at step 430, Performing for the Wi-Fi P2P device 220 to receive the GO negotiation response message from the Wi-Fi P2P device 210, ¶. [0092]), an activation code received via the data network by the proximate device (See Fig. 4: the P2P devices for using the information to activate WSC for accepting connection; ¶. [0040]); and 
receiving, by the mobile device, subscription credentials for accessing a mobile network operated by the mobile network operator, the subscription credentials provided based in part on the activation code (See Fig. 4: at step 440, receiving WSC M1 Message from Wi-FI P2P device 220; ¶. [0093]).
Even though, Kim teaches the method of establishing the P2P connection, sending negotiation request message and receiving negotiation response message, Kim doesn’t explicitly describe 
However, Guven from the same field of endeavor discloses using the eUICC card installed on the mobile device (See Fig. 1; UE devices may utilize embedded universal integrated circuit cards (eUICC) that incorporate embedded subscriber identity modules (eSIMs). ¶. [0013]), and receiving, by the mobile device from a server of the mobile network operator (See Fig. 1: Subscriber management system 140 may be a network device that facilitates the remote over the air provisioning of UE devices with SIDPs 165. ¶. [0022]) by the activation code, subscription credentials for accessing a mobile network operated by the network operator (See Fig. 1: Subscriber management system 140 may be a network device that facilitates the remote over the air provisioning of UE devices with SIDPs 165. For example, subscriber management system 140 may communicate with UE device 110 over access network 120 and back end network 135 using conventional protocols to provision an M2M device with an embedded subscriber identity module (eSIM) that may be stored in chipset 155, for example, in an eUICC. ¶. [0022]), wherein the subscription credentials based on the activation code (See Fig. 6: In Block 610, UE 110 may receive a first authorization to attach to wireless network 130 from MME 230 (Block 630). Network access 120 associated with the first authorization restricts connectivity of UE device 110 to a machine-to-machine (M2M) activation system 145, accessed by the dedicated APN associated with DNAK 170. ¶. [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using the eUICC card installed on the mobile device, and receiving subscription credentials for accessing a mobile network operated by the network operator as taught by Guven to have incorporated in the system of Kim, so that it Guven: ¶. [0015].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Kim teaches the method wherein the proximate device is one of a smartphone, laptop, tablet, or an Internet of Things (IoT) device (See Fig. 1: P2P Clients, ¶. [0035-0036])

Regarding claim 3; Kim teaches the method wherein the proximate device executes an application to at least verify the identification data of the mobile device (See Fig. 4: In this process, while the application of the Wi-Fi P2P device 220 waits for push button input or PIN input of a user in WSC, the Wi-Fi P2P device 220 receives a GO negotiation request message in step 415. If there is no input from the user, the application of the Wi-Fi P2P device 220 sends a fail message to the Wi-Fi P2P device 210 automatically. ¶. [0090]).

Regarding claim 4; Kim teaches the method wherein the identification data is represented as a QR code.

Regarding claim 5; Kim teaches the method wherein a third party enrolls and manages the mobile device and the proximate device (See Fig. 1: P2P Clients; ¶. [0042-0043]).

Kim teaches the method wherein the proximate device is a device of an Internet of Things (IoT) network of devices that includes the mobile device and the proximate device  (See Fig. 1: P2P Clients; ¶. [0042-0043]).

Regarding claim 7; Kim teaches the method wherein the activation code was received by the proximate device prior to the establishing the peer-to-peer connection with the proximate device (Guven: wherein the IMEI of the UE device used in generating the default network access key includes at least one of a specific mobile country code (MCC) prefix or a specific mobile network code (MNC) prefix which is anchored to the M2M activation system. ¶. [0052]).

Regarding claim 8; Kim teaches the method wherein the activation code includes a location of a SM-DP+ (Guven: ¶. [0013]).

Regarding claim 9; Kim teaches the method wherein the activation code identifies a SIM profile to be obtained from the mobile network operator (Guven: ¶. [0022]).

Regarding claim 10; Kim teaches the method wherein the identification data is one of a serial number or IMEI (Guven: ¶. [0014]).

Regarding claim 11; Kim teaches the method wherein the mobile device executes an application configured to discover the proximate device and send the identification data to the proximate device (Kim: An application of the Wi-Fi P2P device 220 receives a provision discovery request 

Regarding claim 12; Kim teaches the method wherein the peer-to-peer connection enables a pass-through of data packets from the mobile device to the mobile network operator via the Internet (Guven: See Fig. 1: ¶. [0016-0017]).

Regarding claim 13. The method of claim 5, wherein the identification data is verified by the third party and determined to be authorized by the third party to receive subscription credentials from the mobile network operator (Guven: See Fig. 5b and ¶. [0050]).

Regarding claim 18; Kim discloses a server configured to communicate with one or more devices, the server configured to: 
receive, from a first device, identification data for a second device, wherein the identification data is received by the first device from the second device over a peer-to-peer connection (See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. ¶. [0045]), and wherein the second device is not provisioned for mobile network access (See Fig. 2: When the two Wi-Fi P2P devices 100, 110, 112, 114, 116 are connected with each other, the group owner drives a Dynamic Host Configuration Protocol (DHCP) server function and gets ready to assign an Internet Protocol (IP) address to the designated P2P client.  ¶. [0043]);
access an activation code associated with the second device, wherein the activation code is usable by the second device to request subscription credentials from a mobile network operator See Fig. 4: at step 440, receiving WSC M1 Message from Wi-FI P2P device 220; ¶. [0093]), and 
send, to the first device, the activation code, wherein the activation code is sent to the second device by the first device over the peer-to-peer connection (See Fig. 4: at step 425, to send a GO negotiation request message from the Wi-Fi P2P device 220 to the Wi-Fi P2P device 210, ¶. [0092]).
Even though, Kim teaches the method of establishing the P2P connection, sending negotiation request message and receiving negotiation response message, Kim doesn’t explicitly describe determining that the first and second devices are trusted by the server; and receiving subscription credentials for accessing a mobile network operated by the network operator, wherein the subscription credentials are provided based on the activation code.
However, Guven from the same field of endeavor discloses determining that the first and second devices are trusted by the server (Guven: See Fig. 5; MME 230 may implement control plane processing for LTE wireless network 210. For example, MME 230 may implement tracking and paging procedures for UE 205, may activate and deactivate bearers for UE 205, may authenticate a user of UE 205 and/or register UE 205 to provide mobile directory number (MDN) values, ¶. [0027]); and wherein the subscription credentials are provided based on the activation code (See Fig. 1: a network operator may provide or specify for the manufacturer of chipset 155 or UE device 110, a secure software agent for installation in chipset 155 (e.g., eUICC), and/or a secure element, that may generate various DNAKs 170 based on other parameters such as, for example, the international mobile equipment identity (IMEI) of UE device 110. The secure software agent may be automatically activated when UE device 110 detects no SIDP 160 and/or other operating profile upon powering on UE device 110. ¶. [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using the eUICC card installed on the Guven to have incorporated in the system of Kim, so that it would provide to improve the initialization and operation of UE devices with the network by simplifying the integration of SIMs into UE devices, saving a network operator's storage and network resources, and improving the user's experience. Guven: ¶. [0015].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 19; Kim in view of Guven discloses the server wherein the determining is performed based on accessing a database of managed devices and associated subscription information (Guven: ¶. [0024]).

Regarding claim 20; Kim in view of Guven discloses the server wherein the mobile network operator is pre-authorized to provide subscription credentials to the second device (Guven: ¶. [0027]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0273850 A1) in view of Guven et al. (US 2019/0058983 A1), and further in view of Lazaridis et al. (US 2012/0317204 A1).
Regarding claim 14; Kim discloses a computing device (See Fig. 1, Group Owner 100) comprising: a memory storing thereon instructions that when executed by a processor of the computing device, cause the computing device to perform operations comprising: 
See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. ¶. [0045]); 
establishing the peer-to-peer connection with the mobile device (See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. Note. Sharing Discovery Request and Response is the type of establishing between the two devices. ¶. [0045]); 
receiving identification data from the mobile device via the peer-to- peer connection (See Fig. 4: at step 405, receiving a provision negotiation request message from the Wi-Fi P2P device 210, ¶. [0089]);
sending the identification data to a third device (See Fig. 4: at step 410, sending the discovery response from the Wi-Fi P2P device 220, ¶. [0089]);
receiving, from the third device, an activation code (See Fig. 4: at step 415, receiving GO Negotiation Request message; ¶. [0090]); and  
sending, to the mobile device via the P2P connection, the activation code (See Fig. 4: at step 425, receiving WSC M1 Message from Wi-FI P2P device 220; ¶. [0093]).
Even though, Kim teaches the method of establishing the P2P connection, sending negotiation request message and receiving negotiation response message, Kim doesn’t explicitly describe receiving from the third device and using the activation code.
However, Guven from the same field of endeavor discloses using the activation code (See Fig. 1: a network operator may provide or specify for the manufacturer of chipset 155 or UE device 110, a secure software agent for installation in chipset 155 (e.g., eUICC), and/or a secure element, that may generate various DNAKs 170 based on other parameters such as, for example, the international mobile equipment identity (IMEI) of UE device 110. The secure software agent may be automatically activated when UE device 110 detects no SIDP 160 and/or other operating profile upon powering on UE device 110. ¶. [0038]), wherein the activation code is indicative of a server of a mobile network operator (See Fig. 1: Subscriber management system 140 may be a network device that facilitates the remote over the air provisioning of UE devices with SIDPs 165. ¶. [0022]) from which the mobile device can receive subscription credentials for accessing a mobile network operated by the mobile network operator, the subscription credentials accessible based in part on the activation code (See Fig. 1: a network operator may provide or specify for the manufacturer of chipset 155 or UE device 110, a secure software agent for installation in chipset 155 (e.g., eUICC), and/or a secure element, that may generate various DNAKs 170 based on other parameters such as, for example, the international mobile equipment identity (IMEI) of UE device 110. The secure software agent may be automatically activated when UE device 110 detects no SIDP 160 and/or other operating profile upon powering on UE device 110. ¶. [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using the eUICC card installed on the mobile device, and receiving subscription credentials for accessing a mobile network operated by the network operator as taught by Guven to have incorporated in the system of Kim, so that it would provide to improve the initialization and operation of UE devices with the network by simplifying the integration of SIMs into UE devices, saving a network operator's storage and network resources, and improving the user's experience. Guven: ¶. [0015].
Neither Kim nor Guven discloses receiving from the third device.
However, Lazaridis further teaches the method of receiving from the third mobile device (See Fig. 1: The mobile device 10A may communicate with the mobile device 10B and vice versa via the P2P system 16, in order to perform P2P messaging or to otherwise exchange P2P-based communications, as will be explained in greater detail below. For ease of explanation, in the following examples, any P2P-based communication may also be referred to as a P2P message 20. ¶. [0032]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the service to multiple mobile devices with PINs by the wireless infrastructure. Lazaridis: ¶. [0031].


Regarding claim 15; Kim in view of Guven discloses the computing device wherein the activation code includes a token usable to obtain a SIM profile from a mobile network operator (Guven: ¶. [0022]).

Regarding claim 16; Kim in view of Lazaridis discloses the computing device further comprising receiving response data from a mobile network operator (Lazaridis: The P2P system 16 is, in this example, a component of a wireless infrastructure 14 associated with the wireless network 12. ¶. [0031]), and passing the response data to the mobile device via the peer-to-peer connection (Kim: See Fig. 4: In this process, while the application of the Wi-Fi P2P device 220 waits for push button input or PIN input of a user in WSC, the Wi-Fi P2P device 220 receives a GO negotiation request message in step 415. If there is no input from the user, the application of the Wi-Fi P2P device 220 sends a fail message to the Wi-Fi P2P device 210 automatically. ¶. [0090]).

Regarding claim 17; Kim discloses the computing device further comprising: establishing peer-to-peer connections with a plurality of mobile devices; sending identification 
establishing the peer-to-peer connection with a plurality of mobile devices (See Fig. 2: In a discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. Note. Sharing Discovery Request and Response is the type of establishing between the two devices. ¶. [0045]); 
sending identification data for the plurality of mobile devices to the third device (See Fig. 4: at step 425, to send a GO negotiation request message from the Wi-Fi P2P device 220 to the Wi-Fi P2P device 210, ¶. [0092]), 
receiving, from the third device, activation codes for the plurality of mobile devices; and sending, to the plurality of mobile devices, the activation codes for the plurality of mobile devices (See Fig. 4: at step 430, Performing for the Wi-Fi P2P device 220 to receive the GO negotiation response message from the Wi-Fi P2P device 210, ¶. [0092] and see step 440, receiving WSC M1 Message from Wi-FI P2P device 220; ¶. [0093]).


Response to Arguments
In response to the amendment as filed on 12/29/2021, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that neither Kim nor Guven teaches or suggests the amended limitations, i.e., the process of receiving, by the mobile device from a server of the mobile network operator by the activation code, subscription credentials for accessing a mobile network operated by the network operator, wherein the subscription credentials based on the activation code, as indicated in the claim 1.
Examiner’s responses:
Examiner respectfully disagrees. Kim teaches the method of requesting discovery for P2P devices and responding to the WiFi P2P device for assigning the IP address to the designated P2P client. Kim’s figure 2 further explains that, in a provision discovery process in step A of a pair of Wi-Fi P2P devices 210 and 220, a provision discovery request is sent from the Wi-Fi P2P device 210 to the Wi-Fi P2P device 220, and the Wi-Fi P2P device 220 sends a provision discovery response to the Wi-Fi P2P device 210. While the Wi-Fi P2P device 220 waits for push button input or PIN input of a user using WSC, a Group Owner (GO) negotiation process is performed, in which the Wi-Fi P2P device 210 sends a GO negotiation request to the Wi-Fi P2P device 220 in step B. Kim’s figure 4 further states that the application of the Wi-Fi P2P device 220 performs a GO negotiation process with an application of the Wi-Fi P2P device 210 and completes the processes in steps 425, 430, and 435. Otherwise, in step 420, if no cancellation of the push button input or PIN input of the user is received, the method loops back and repeats step 420 until cancellation of the push button input or PIN input of the user is received. The method 
Guven from the same field of endeavor further discloses the method of using the eUICC cards incorporate embedded subscriber identity modules (eSIMs), and receiving the authorization connectivity of the UE device for M2M activation system. The Subscriber Management System 140 further facilitates the remote over the air provisioning of UE devices with SIDPs 165. For example, subscriber management system 140 may communicate with UE device 110 over access network 120 and back end network 135 using conventional protocols to provision an M2M device with an embedded subscriber identity module (eSIM) that may be stored in chipset 155, for example, in an eUICC. Applying under the BRI, the eSIM module provided by the network 135 for M2M activation system could be analyzed as the subscription credentials for accessing the mobile network based on the activation code. See Guven’s figure 6 and ¶. [0054].
In view of the above reasoning, the combined teaching of Kim and Guven successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/            Primary Examiner, Art Unit 2416